     Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 1 of 24



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA



AARON RICH
                     Plaintiff,
                                                 Civil Action No. 1:18-cv-00681-RJL
    v.                                           Hon. Richard J. Leon


EDWARD BUTOWSKY, MATTHEW
COUCH, and AMERICA FIRST
MEDIA,

                     Defendants.



PLAINTIFF’S OPPOSITION TO MALIA ZIMMERMAN AND FOX NEWS NETWORK,
 LLC’S MOTION FOR RECONSIDERATION OF DENIAL OF PROTECTIVE ORDER


                                   MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                   WILLKIE FARR & GALLAGHER LLP
                                   1875 K Street NW
                                   Washington, DC 20006
                                   Tel: (202) 303-1000
                                   Fax: (202) 303-2000
                                   mgottlieb@willkie.com

                                   JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                   MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                   BOIES SCHILLER FLEXNER LLP
                                   1401 New York Ave NW
                                   Washington, DC 20005
                                   Tel: (202) 237-2727
                                   Fax: (202) 237-6131
                                   jriley@bsfllp.com
                                   mgovernski@bsfllp.com

                                   Attorneys for Plaintiff Aaron Rich
        Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 2 of 24



       Plaintiff Aaron Rich (“Plaintiff”) respectfully submits this Opposition (“Opposition”) to

the Motion for Reconsideration of Denial of Protective Order (“Motion”), Dkt. 181, filed by Fox

News Network, LLC (“Fox News”) and Fox News reporter Malia Zimmerman.

                                       INTRODUCTION

       Ms. Zimmerman,1 dissatisfied with this Court’s resolution of her Motion for a Protective

Order, now seeks to achieve through this Motion for Reconsideration what she failed to achieve

before. On the merits, there is nothing in the Motion that comes close to meeting the relevant

standard for granting reconsideration. But by simply filing this Motion—even after this Court

denies it, as it should under the relevant legal authorities governing reconsideration motions—Fox

News and Ms. Zimmerman will have further delayed complying with their discovery obligations

while draining Plaintiff’s limited resources. In addition to obtaining this delay—in line with the

stay for which Ms. Zimmerman unsuccessfully moved in the first place—this Motion appears

aimed at extra-judicial objectives, including garnering media attention by offering statements from

Fox News representatives in stories about this Court’s Order that curiously were published not

when the Order was issued, but only when the present Motion was filed.2 There is no reason for




1
  Although the motion was filed jointly by Fox News and Ms. Zimmerman, for ease of reference,
this Opposition refers generally to the movants as “Ms. Zimmerman.”
2
  See Colin Kalmbacher, Fox News Asks Judge Not to Force Journalist to Sit for Deposition on
Retracted Seth Rich Story, Law & Crime: A Dan Abrams Production (Apr. 23, 2020, 4:35 PM),
https://lawandcrime.com/lawsuit/fox-news-asks-judge-not-to-force-journalist-to-sit-for-
deposition-on-retracted-seth-rich-story/ (an article, discussing the Court’s order and the Motion,
in which a “Fox News executive” comments on the decision); Eriq Gardner, Fox News Admits
Error. It’s Now Become a Constitutional Issue, The Hollywood Rep. (Apr. 23, 2020, 9:32 AM),
https://www.hollywoodreporter.com/thr-esq/fox-news-admits-error-now-become-a-
constitutional-issue-1291494 (“In a written opinion two weeks ago that has until now escaped any
attention, a DC federal judge ruled that Fox News journalist Malia Zimmerman had to sit for a
deposition. . . . On Wednesday, Fox News pushed that judge to change his mind – or at least retreat

                                                2
          Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 3 of 24



this Court to reconsider the same issues that it appropriately resolved on the basis of

comprehensive briefing and that have not changed in the intervening months. The Motion should

be denied promptly.

                                          ARGUMENT

         Having failed to carry her burden of establishing both the need for a protective order and

the applicability of the federal and New York newsgathering privileges (the “Newsgathering

Privileges”), Ms. Zimmerman tries again to “wholly shirk her civil discovery obligations.”3 This

Court should not allow her to do so, and should deny in full the Motion. First, motions to

reconsider should only be granted in extraordinary instances, and the Motion does not meet that

standard. Infra Section I. Second, Ms. Zimmerman fails to point to any controlling case law (or

any analogous case law, for that matter) that demonstrates the Court erred in holding that aspects

of Ms. Zimmerman’s testimony regarding the retraction of the May 16, 2017 article were outside

the Newsgathering Privileges.      Infra Section II.   Third, Ms. Zimmerman’s arguments that

communications with Defendant Edward Butowsky both pre- and post-publication of the May 16,

2017 article are protected by the Newsgathering Privileges fail because the evidence now offered

should not be considered given the standards governing motions to reconsider and, even if it is

considered, it is insufficient. Infra Section III. Fourth, Ms. Zimmerman’s arguments that post-

publication communications with individuals besides Mr. Butowsky are covered by the

Newsgathering Privileges fail because the Motion fails to even address a large swath of such

communications (infra Section IV(A)) and the Motion fails to introduce facts to carry Ms.




somewhat. . . .”).
3
    See Memorandum Order, Dkt. 177, at 5.

                                                 3
         Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 4 of 24



Zimmerman’s burden that the communications with Defendant Matthew Couch are covered by the

Newsgathering Privileges (infra Section IV(B)). Fifth, the Court also correctly determined that

Ms. Zimmerman had waived the Newsgathering Privileges, including by sharing information from

sources with Mr. Butowsky, a topic the Motion does not even address. Infra Section V. Sixth, the

Court correctly held that Plaintiff had overcome the Newsgathering Privileges, to the extent they

were applicable. Infra Section VI. Seventh, the Court’s Memorandum Order does not address

constitutional issues and hence there is no need for the Court to amend its Memorandum Order.

Infra Section VII.

I.     A Motion To Reconsider Should Only Be Granted In Very Limited Circumstances,
       None Of Which Are Applicable Here

       There is no reason for this Court to reconsider its measured and appropriate ruling, and the

Motion does not even attempt to justify reconsideration under the relevant legal standard. Whether

a motion to reconsider is brought under Federal Rules of Civil Procedure 54(b), 59(e), or 60(b)(6)

(all of the Rules under which Ms. Zimmerman asserts she can bring this Motion), the movant bears

the burden of demonstrating she is entitled to such relief.4 After extensive briefing from the parties,

including 65 pages submitted by Ms. Zimmerman, this Court correctly held that (1) Ms.

Zimmerman had not met her burden in showing the Newsgathering Privileges applied to many of

the topics of her sought deposition; (2) that Ms. Zimmerman had waived the Newsgathering

Privileges with respect to the information she shared with Edward Butowsky; and (3) that Plaintiff




4
  See Allen v. Dep’t of Justice, No. 17-cv-1197, 2020 WL 474526, at *4 (D.D.C. Jan. 29, 2020)
(moving party has the burden of proving harm would accompany denial of a Rule 54(b) motion);
Schoenman v. FBI, 857 F. Supp. 2d 76, 80 (D.D.C. 2012) (under Rule 59(e), moving party bears
the burden of proving “extraordinary circumstances” warrant granting the motion); Oladokun v.
Corr. Treatment Facility, 309 F.R.D. 94, 97 (D.D.C. 2015) (moving party bears the burden under
Rule 60(b)).

                                                  4
        Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 5 of 24



had overcome the Newsgathering Privileges. Although one would not know it from reading the

Motion, it was Ms. Zimmerman’s burden to establish each of the first two points, and this Court

was correct to conclude that Ms. Zimmerman failed to carry her burden.

       A motion to reconsider an interlocutory order is governed by Federal Rule of Civil

Procedure 54(b). Singh v. George Wash. Univ., 383 F. Supp. 2d 99, 101 (D.D.C. 2005). Under

Federal Rule of Civil Procedure 54(b), “a court should be loathe [sic] to revisit its own prior

decisions in the absence of extraordinary circumstances.” White v. Hilton Hotels Ret. Plan, No.

16-cv-856, 2019 WL 6877834, at *2 (D.D.C. Dec. 17, 2019). Reconsideration motions are

inappropriate where, as here, the moving party simply seeks to relitigate the same arguments raised

in the initial motion. Courts should grant a motion to reconsider under Rule 54(b) only “as justice

requires.” Capitol Sprinkler Inspection, Inc. v. Guest Servs., Inc., 630 F.3d 217, 227 (D.C. Cir.

2011) (internal quotations omitted). This standard allows for reconsideration of an order where

the Court has “patently misunderstood a party, has made a decision outside the adversarial issues

presented to the Court by the parties, has made an error not of reasoning but of apprehension, or

where a controlling or significant change in the law or facts [has occurred] since the submission

of the issue to the Court.” Singh, 383 F. Supp. 2d at 101 (D.D.C. 2005) (internal quotations

omitted); see also Allen, 2020 WL 474526, at *10 (cited by Ms. Zimmerman and articulating the

Singh standard).

       The Court did not misunderstand either party, did not make a decision outside the issues

presented, and Ms. Zimmerman has not pointed to any change in the law or the facts since the

Court decided the issue. Ms. Zimmerman now provides a Declaration allegedly in support of her

motion for reconsideration, but it was her burden to provide evidence when she filed her original




                                                5
         Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 6 of 24



motion, which she failed to do.5 She cannot cure that failure now; the evidence offered, her own

Declaration, could have been put forward with the original motion. There has been no change in

facts or law, and Ms. Zimmerman’s lack of diligence in briefing her original motion does not

compel this Court to revisit its prior rulings. Thus, the Motion appears to rely upon an alleged

error of apprehension, examples of which include failing to consider “controlling decisions or

data.” Singh, 383 F. Supp. 2d at 101 (internal quotations omitted). As detailed below, there was

no such error here.6




5
  See Plaintiff’s Opposition to Non-Parties Malia Zimmerman and Fox News Network, LLC’s
Joint Motion for a Protective Order Barring Deposition (“Protective Order Opposition”), Dkt. 138,
at 12-17.
6
  Ms. Zimmerman also moves for reconsideration under Federal Rules of Civil Procedure 59(e)
and 60(b)(6). But the appropriate rule for a motion to reconsider an interlocutory order is Rule
54(b). See Cobell v. Norton, 224 F.R.D. 266, 271-72 (D.D.C. 2004). Even if Rule 59(e) and/or
60(b) were appropriate rules under which to consider the Motion, the Motion should be denied.
Rule 59(e) and Rule 60(b) have even more stringent standards a movant has to meet for the motion
to reconsider to be granted. Id. at 272. Neither is a vehicle for a party to relitigate old arguments.
Duarte v. Nolan, No. 16-cv-7102, 2017 WL 7736939, at *1 (D.C. Cir. Apr. 18, 2017). Under Rule
59(e), a motion to reconsider can only be granted “(1) if there is an intervening change of
controlling law; (2) if new evidence becomes available; or (3) if the judgment should be amended
in order to correct a clear error or prevent manifest injustice.” Leidos, Inc. v. Hellenic Republic,
881 F.3d 213, 217 (D.C. Cir. 2018) (internal quotations omitted). Under Rule 60(b)(6),
“[r]econsideration can be properly granted only when a party timely presents a previously
undisclosed fact so central to the litigation that it shows the initial judgment to have been
manifestly unjust.” Walsh v. Hagee, 10 F. Supp. 3d 15, 21 (D.D.C. 2013) (internal quotations
omitted). Ms. Zimmerman cites to no change in the law. See Motion. She cites to no new evidence
that was not previously available. She could have submitted a declaration as part of the original
motion for a protective order, but chose not to do so, and she should not be permitted to use the
extraordinary remedy of reconsideration to obtain another bite at the apple. See Leidos, 881 F.3d
at 217 (holding that a Rule 59(e) motion cannot be used to “present evidence that could have been
raised prior to the entry of judgment”). Finally, as will be described below, this Court did not
make any “clear error” in its Memorandum Order nor does Ms. Zimmerman’s motion put forward
a “previously undisclosed fact.” Although Ms. Zimmerman has now submitted a Declaration that
Mr. Butowsky was a “source” for Ms. Zimmerman, her previous filing made that claim.


                                                  6
         Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 7 of 24



II.    The Court Correctly Held That Discussion Of The Decision To Retract The May 16,
       2017 Article Was Outside The Scope Of The Newsgathering Privileges

       The Motion asks the Court to undo the Memorandum Order’s holding that discussions

regarding the retraction of the May 16, 2017 article authored by Malia Zimmerman are outside the

scope of the Newsgathering Privileges. This issue was fully briefed and presented to the Court,

and the Motion offers no new facts or intervening law that this Court did not consider. Thus, the

Motion’s argument essentially boils down to a disagreement with the Court as to the meaning of

existing law. But the Motion does not even attempt to argue (as is required under Rule 54(b)) that

this Court clearly misunderstood controlling law;7 indeed, the Motion fails to identify a single

case, from any court anywhere, that has held that communications relating to a decision to retract

a news story are protected by the newsgathering privilege.

       None of the cases cited in the Motion constitute controlling authority with respect to the

question of whether materials relating to retractions fall within or outside of the scope of any

newsgathering privilege. In re Eisinger involved plaintiffs’ request to depose a journalist relating

to investigative reporting he performed and the related pre-publication editorial decisions. No. 11-

MC-00060, 2011 WL 1458230, at *1-3 (S.D.N.Y. Apr. 12, 2011). In Application of Consumers

Union of United States, Inc., plaintiffs and defendants sought testimony and documents relating to

the pre-publication reporting and editing of a series of articles authored by a reporter. 495 F. Supp.

582, 584-85 (S.D.N.Y. 1980). Palandjian v. Pahlavi concerned two pre-publication interviews

conducted by a reporter, and the notes and tapes of the interviews. 103 F.R.D. 410, 411-12 (D.D.C.

1984). Giuffre v. Maxwell related to the pre-publication reporting of a series of articles written by



7
  See Singh, 383 F. Supp. 2d at 101 (stating an error of apprehension, the only grounds for
reconsideration under Rule 54(b) applicable to this case, is an error to understand controlling law
or facts).

                                                  7
           Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 8 of 24



a print journalist. 221 F. Supp. 3d 472, 474-75 (S.D.N.Y. 2016). Maughan v. NL Industries related

to a party seeking the notes, tape recordings, and other documents relating to pre-publication

reporting of an article published in the Washington Post. 524 F. Supp. 93, 94-95 (D.D.C. 1981).

The fact that none of these cases is either controlling or even persuasive as to the application of

the privilege to a retraction decision is enough to reject the Motion.

          Contrary to Ms. Zimmerman’s assertion, Westmoreland v. CBS, Inc. is the most analogous

authority, and this Court was correct to rely upon it given the absence of conflicting authorities.

In Westmoreland, CBS issued a written statement (the “Sauter Memorandum”) that criticized

aspects of a CBS broadcast, along with providing support for the “substance of the broadcast.”

Westmoreland v. CBS, Inc., 97 F.R.D. 703, 704-05 (S.D.N.Y. 1983). As part of the statement,

Sauter acknowledged the news program had failed to comply with certain standards of journalism

that, according to Sauter, CBS had maintained. Jonathan Friendly, CBS Criticizes Documentary

But Stands By It, N.Y. Times, July 16, 1982, https://www.nytimes.com/1982/07/16/arts/cbs-

criticizes-documentary-but-stands-by-it.html.    The Sauter Memorandum was based upon an

internal investigation, to which the Sauter Memorandum referred. Westmoreland, 97 F.R.D. at

704. The court in Westmoreland held that the Sauter Memorandum and the investigative report

were not newsgathering, and thus the newsgathering privilege was inapplicable. Id. at 707. As

such, the court granted plaintiff’s motion to compel production of the investigative report that

supported the Sauter Memorandum. Id. at 704, 707.

          Here, Fox News published a statement removing the May 16, 2017 article on its website.8

The statement made reference to an investigation conducted by Fox News: “Upon appropriate



8
    Dkt. 116-7 at Ex. 59.


                                                  8
           Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 9 of 24



review, the article was found not to meet” the “high degree of editorial scrutiny” Fox News stated

it required for its reporting.9 Thus, just as in Westmoreland, the news agency determined that the

relevant article did not meet its own professional standards,10 and further, the retraction statement

did not reject the substance of the article.11 No case cited by Ms. Zimmerman presents even

remotely comparable facts.

          Zimmerman’s contrast between Westmoreland and Consumers Union only serves to

reinforce the distinction, plainly understood by Judge Pierre Leval, as between pre-publication

editorial discussions, on the one hand, and discussions relating to post-publication criticism of

news on the other. Judge Leval’s reasoning is entirely consistent and in line with this Court’s

opinion—in Consumers Union (decided in 1980) Judge Leval protected pre-publication

discussions, but declined to extend those protections to internal investigative reports as to the

accuracy or falsity of a news program in Westmoreland (decided in 1983).12 This distinction is

entirely consistent with the fundamental principle, which the Motion does not dispute, that the

publication of false information has no First Amendment value. Herbert v. Lando, 441 U.S. 153,

171 (1979) (“Spreading false information in and of itself carries no First Amendment credentials.

There is no constitutional value in false statements of fact.”). Applying that principle, the




9
    Id.
10
     See id.
11
   Id.; Motion, Dkt. 181, at 6 (“The retraction did not state that Fox had concluded the article was
false. On the contrary, Fox News told its readers: ‘We will continue to investigate this story and
will provide updates as warranted.’”).
12
  The Motion also ignores Guzman v. News Corp., 877 F. Supp. 2d 74 (S.D.N.Y. 2012), another
case on which the Court correctly relied in finding the retraction discussion was outside the scope
of newsgathering and hence the newsgathering privilege.


                                                 9
        Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 10 of 24



Newsgathering Privileges provide no “newsgathering” immunity for communications relating to

the investigation and retraction of false claims.13 The Motion cites no contrary authority, from this

Circuit or any other. There is thus no reason to revisit this aspect of the Court’s Order.

III.   The Court Correctly Held That Communications With Mr. Butowsky Were Not
       Protected By The Newsgathering Privileges

       A.      The Court Correctly Held That Pre-Publication Communications With Mr.
               Butowsky Were Not Newsgathering

       The Motion makes much of the banal proposition that the Newsgathering Privileges are

not limited to conversations between a reporter and a source, yet fails to grapple with the equally

simple proposition that not all communications a reporter has constitute newsgathering. Again, in

order to justify an order for a protective order prohibiting the entire deposition, it was Ms.

Zimmerman’s burden to establish that all of her relevant communications with Mr. Butowsky

involved newsgathering as that term has been defined in the cases, and it is glaringly obvious that

she cannot satisfy that burden. Mr. Butowsky was not an employee of Fox News, nor was he an

editor, a fact-checker, or a reporter.14 Thus, at minimum any information that Ms. Zimmerman (or

others at Fox News) voluntarily shared with Mr. Butowsky falls outside of any newsgathering

privilege.

       As to information that Mr. Butowsky may have relayed to Ms. Zimmerman, this Court was

correct to conclude (and need not reconsider its finding) that Ms. Zimmerman failed to carry her




13
  Despite Fox News’s statement that it has not concluded the May 16, 2017 article was false,
Plaintiff has alleged (and will prove at trial) that the article was false. See Complaint, Dkt. 3, ¶¶
29-31.
14
  See Plaintiff’s Surreply in Support of His Opposition to Non-Parties Malia Zimmerman and Fox
News Network, LLC’s Joint Motion for a Protective Order Barring Deposition (“Surreply”), Dkt.
170, at 3-4.


                                                 10
          Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 11 of 24



burden to demonstrate that Mr. Butowsky was a “source” as that term is understood under the

relevant cases.15 It is worth recalling that neither the original Motion for a Protective Order nor

the Reply cited anything on which this Court could have concluded that Mr. Butowsky was a

source, even though Ms. Zimmerman had the burden of establishing the applicability of the

Newsgathering Privileges. Only now in this Motion for Reconsideration has Ms. Zimmerman

introduced any evidence—here, a Declaration in which she asserts Mr. Butowsky was a source for

the May 16, 2017 article.       But this Court should not consider this belated submission on

reconsideration, and even if it did, the Declaration would not warrant a different result.

         In order to support her introduction of this Declaration at this stage, Ms. Zimmerman relies

upon Rosenberg v. U.S. Department of Defense. However, that case is fundamentally different

from this case, and illustrates the very narrow circumstances upon which a motion to reconsider

should be granted. In Rosenberg, the plaintiff had submitted information from a database that

tracked the hunger strikes and force-feedings of detainees at Guantanamo Bay. Rosenberg v. U.S.

Dep’t of Defense, No. 17-cv-00437, 2020 WL 1065552, at *1, 4 (D.D.C. Mar. 5, 2020). The court,

in ruling against the plaintiff, noted that the plaintiff had failed to demonstrate that each instance

in the database had been confirmed by the U.S. government. Id. at *4. After the plaintiff submitted

such specific evidence on this narrow point and the defendant did not dispute such evidence, the

court ruled reconsideration was appropriate. Id. at *5.

         The Court should not consider Ms. Zimmerman’s Declaration on a Motion for

Reconsideration given the lack of any excuse for having provided that Declaration timely along

with the submission of the original Motion for a Protective Order. It was Ms. Zimmerman’s burden




15
     Memorandum Order, Dkt. 177, at 3.

                                                 11
          Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 12 of 24



to establish that the Newsgathering Privileges applied to these pre-publication communications in

the first place, and a motion to reconsider is not a vehicle for Ms. Zimmerman to rehash old

arguments or belatedly introduce evidence that was entirely within her control at the time of the

original motion for a protective order. See Anatolie Stati v. Republic of Kaz., 302 F. Supp. 3d 187,

197 (D.D.C. 2018) (“The Court did not err as a matter of fact in its May 11, 2016, Order for the

simple reason that respondent did not present the facts it now seeks to introduce in its motion for

reconsideration. And because respondent does not claim that these facts were not available to it at

the time it filed its initial motion to include additional defenses, they are improperly raised now”

as part of a Rule 54(b) motion to reconsider.).

          Separately, unlike in Rosenberg, here the evidence belatedly submitted by Ms. Zimmerman

has already been refuted. As Plaintiff has repeatedly argued, and as this Court agreed based upon

Mr. Butowsky’s own statements, Mr. Butowsky was not a source for the May 16, 2017 article.

Memorandum Order, Dkt. 177, at 3 n.1.

          Even if the argument and the Declaration are considered, the best Ms. Zimmerman can

offer, aside from vague references to “leads” and “background information,” is a citation to

comments made to Mr. Butowsky by Seymour Hersh, another journalist.16 The problems with that

theory are legion, including that the “source” in that conversation was either Mr. Hersh or the

alleged “sources” on whom Mr. Hersh relied. It strains credulity to imagine that Fox News would

defend the propriety of calling Mr. Butowsky the “source” for information relating to an alleged

federal investigation that a Fox News reporter heard about third-hand from Mr. Butowsky. In sum,




16
     Motion, Dkt. 181, at 8.

                                                  12
          Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 13 of 24



Ms. Zimmerman has failed to carry her burden that Mr. Butowsky was a source for the May 16,

2017 article.

          B.     The Court Correctly Held That Post-Publication Communications With Mr.
                 Butowsky Are Outside The Newsgathering Privileges

          As this Court correctly held, it was Ms. Zimmerman’s burden to establish that the post-

publication communications with Mr. Butowsky were covered by the Newsgathering Privileges.17

In order to claim that her post-publication communications with Mr. Butowsky are covered by the

newsgathering privilege, Ms. Zimmerman asserts in her Declaration that Mr. Butowsky was not

just a source for the May 16, 2017 article, but also a source for “additional news stories.”

Recognizing that no such stories were ever published, Ms. Zimmerman nonetheless claims Mr.

Butowsky was a source for unpublished articles.18 As with the argument about pre-publication

communications, the Court should not even consider this Declaration for purposes of post-

publication communications. See Anatolie Stati, 302 F. Supp. 3d 187 at 197 (“The Court did not

err as a matter of fact in its May 11, 2016, Order for the simple reason that respondent did not

present the facts it now seeks to introduce in its motion for reconsideration. And because

respondent does not claim that these facts were not available to it at the time it filed its initial

motion to include additional defenses, they are improperly raised now” as part of a Rule 54(b)

motion to reconsider.).

          Even if the Court were to consider this new Declaration from Ms. Zimmerman, it does not

demonstrate what Ms. Zimmerman avers. The assertion that Mr. Butowsky was a source after




17
  Memorandum Order, Dkt. 177, at 2-3; see also Protective Order Opposition, Dkt. 138, at 12-17;
Surreply, Dkt. 170, at 1-3.
18
     Motion, Dkt. 181, at 5.

                                                13
        Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 14 of 24



May 16, 2017, for any unpublished articles pertaining to Seth Rich, Aaron Rich, or the transfer of

documents from the Democratic National Committee to WikiLeaks strains credulity and is entirely

inconsistent with the record before this Court as Mr. Butowsky has declared that he was not a

source for the original article. Indeed, Mr. Butowsky points to Ms. Zimmerman as the one

possessing the relevant information, and seeks to rely on Ms. Zimmerman as a basis for his

defamatory statements about Plaintiff.19 This makes sense. Mr. Butowsky is a financial and wealth

management adviser in Texas who serves as a part-time, unpaid commentator for Fox News—

there is no reason to believe he was in possession of any material information relating to

unpublished articles on these topics.20 The Declaration is insufficient to overturn the Court’s

previous ruling that Mr. Butowsky was not a source for either pre- or post-publication

communications.

IV.    The Court Correctly Held That Other Post-Publication Communications, Including
       With Mr. Couch, Are Outside The Newsgathering Privilege

       A.      The Motion To Reconsider Does Not Even Address Certain, Relevant Types Of
               Post-Publication Communication

       Ms. Zimmerman did not simply object to certain lines of contemplated testimony—instead,

she moved for a protective order that would have effectively quashed the deposition subpoena as

a whole. As such, it was (and remains) Ms. Zimmerman’s burden to demonstrate that all of her

post-publication communications were subject to the Newsgathering Privileges, yet even in




19
   See Dkt. 127 at 5 (“It has likewise been widely reported that the FBI has inspected Seth’s laptop, as
attested to by two separate independent sources, the FBI source quoted by Sy Hersh and the FBI
source quoted by Malia Zimmerman.”) (emphasis added).
20
  See Surreply, Dkt. 170, at 3-4; Dkt. 3 ¶ 14; Dkt. 23 at 24-25; Dkt. 52-5; Dkt. 116-2 at Ex. 8 at
6:5-10.


                                                  14
        Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 15 of 24



demanding reconsideration, Ms. Zimmerman completely fails to address several such relevant

topics.21 The Motion and Declaration make no reference to Ms. Zimmerman’s discussions

regarding Mr. Butowsky’s public relations campaign relating to the litigation filed by Rod

Wheeler. It also makes no reference to Ms. Zimmerman’s post-publication communications with

Mr. Wheeler regarding the public controversy over the May 16, 2017 Fox News article. All of

these are post-publication communications that are not covered by the Newsgathering Privileges

(it is implausible that Ms. Zimmerman was reporting a story about her own initial false story and

the resulting litigation) and the Motion does not argue otherwise.

       B.      The Court Correctly Held That Post-Publication Communications With Mr.
               Couch Are Outside The Newsgathering Privileges

       The post-publication communications with Couch are also not covered by the

Newsgathering Privileges. The Motion’s position on these post-publication communications with

Mr. Couch is unclear: the heading of the relevant section refers to communications with Mr.

Butowsky only, but then the first sentence of the section refers to both Messrs. Butowsky and

Couch. The Motion provides no basis, as is Ms. Zimmerman’s burden, for determining that

communications with Mr. Couch would fall under the newsgathering privilege.22 Indeed, the

Declaration from Ms. Zimmerman to support her claims makes no mention of Mr. Couch. To the




21
  See Memorandum Order, Dkt. 177, at 2-3 (holding it was Ms. Zimmerman’s burden to show the
Newsgathering Privileges apply); Allen, 2020 WL 474526, at *4 (moving party has the burden of
proving harm would accompany denial of a Rule 54(b) motion); see also Protective Order
Opposition, Dkt. 138, at 12-17 (Ms. Zimmerman has the burden of demonstrating the need for a
protective order and the applicability of the Newsgathering Privileges); Surreply, Dkt. 170, at 1-3
(Ms. Zimmerman has the burden of establishing the applicability of the Newsgathering Privileges).
22
  See Hutira v. Islamic Republic of Iran, 211 F. Supp. 2d 115, 119 n.4 (D.D.C. 2002) (holding
that the journalist asserting the federal privilege has the burden of demonstrating it applies); In re
Andrews v. Andreoli, 92 Misc. 2d 410, 418 (N.Y. Sup. Ct. 1977) (holding that the journalist bears
the burden of offering evidence that establishes the privilege).

                                                 15
        Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 16 of 24



extent Ms. Zimmerman is claiming Mr. Couch was a source for news articles, this is an

unsupported argument. Given it is her burden, the argument should be denied.

V.     The Court Correctly Held That Ms. Zimmerman Had Waived The Newsgathering
       Privileges

       It was (and is) also Ms. Zimmerman’s burden to demonstrate she did not waive the

Newsgathering Privileges.     Lozman v. City of Riviera Beach, No. 08-cv-80134, 2014 WL

12360697, at *4 (S.D. Fla. Oct. 8, 2014) (“It is axiomatic that ‘[t]he party seeking to invoke a

privilege has the burden of establishing the non-waiver of the privilege.’”) (quoting United States

v. Weissman, No. 94-CR-00760, 1996 WL 737042, at *25 (S.D.N.Y. Dec. 26, 1996)). The Motion

fails to explain how Ms. Zimmerman satisfied that burden, or how the Court erred in ignoring

evidence that she had met that burden. In any event, for purposes of resolving the present Motion,

it is undisputed that Ms. Zimmerman waived any source privilege (1) to the extent she shared

information from sources with Mr. Butowsky, and (2) to the extent she shared with others any

information received from Mr. Butowsky. Both the federal and state newsgathering privileges are

waived when journalists share information with non-journalist third parties, including (but not

limited to) other sources. See N.Y. Civ. Rights § 79-h(g); Bredemus v. Int’l Paper Co., No. 06-

cv-01274, 2008 WL 11348492, at *8 (D. Minn. Aug. 22, 2008) (finding the reporter waived any

federal privilege by voluntarily providing footage and information to third parties); Lozman, 2014

WL 12360697, at *4-5 (finding that by voluntarily disclosing information to others related to

events that occurred at a marina on a specific date, the reporter waived the federal privilege for

any information he had related to the events of that date); see also In re Grand Jury Subpoena,

Judith Miller, 438 F.3d 1141, 1177 (D.C. Cir. 2006) (“reporters . . . may waive the privilege”)

(Tatel, J., concurring); Palandjian v. Pahlavi, 103 F.R.D. 410, 413 (D.D.C. 1984) (holding that

although the journalist had not done so in this case, journalists could waive the newsgathering


                                                16
          Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 17 of 24



privilege). Yet in the section of the Motion arguing that she did not waive the newsgathering

privilege, Ms. Zimmerman never speaks of her communications to Mr. Butowsky, and the reason

for that is obvious—those communications, which indisputably took place, clearly demonstrate

waiver.

VI.       The Court Correctly Held That Plaintiff Overcame The Newsgathering Privileges

          A.    The Court Properly Held That Ms. Zimmerman’s Testimony Goes To The Heart
                Of Plaintiff’s Claims And Is Critical Or Necessary To His Claims

          Fox News and Ms. Zimmerman continue to assert that they know better than both this

Court and Plaintiff what allegations from Plaintiff’s Compliant go to the heart of this case.

Repeating these claims on a Motion for Reconsideration does not change that they are based on

nothing more than the say-so of counsel, without citations to law or even particular allegations in

the relevant Complaint.      This Court need not revisit its prior decisions based upon Ms.

Zimmerman’s subjective disagreements as to which allegations in the Complaint are more or less

important than others—particularly when those views advance self-serving objectives to delay

discovery in this matter for as long as possible.

          The Motion argues that Ms. Zimmerman’s testimony cannot be critical or necessary

enough to overcome the Newsgathering Privileges because it would be either cumulative or

undermine Mr. Butowsky’s credibility. This Court has already ruled that Ms. Zimmerman’s

testimony is necessary, based not just on the allegations in Plaintiff’s Complaint, but also the

disclosures of the Defendants in this case and a wealth of evidence cited in the relevant papers on

the original motion.23 Plaintiff will not repeat those arguments here, but incorporates them by

reference. In any event, it is hard to see how Ms. Zimmerman’s testimony will be cumulative




23
     See Memorandum Order, Dkt. 177, at 2, 4.

                                                    17
          Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 18 of 24



since, as a starting point, she has asserted that Mr. Butowsky was a source for the May 16, 2017

article and Mr. Butowsky has asserted he was not.

          The Motion cites to Liberty Lobby, Inc. v. Rees to argue that Plaintiff has not overcome the

Newsgathering Privileges, but that case demonstrates just the opposite. In Liberty Lobby, the

plaintiffs argued that the identity of a confidential source was highly relevant to the plaintiffs’ case.

Liberty Lobby, Inc. v. Rees, 111 F.R.D. 19, 21 (D.D.C. 1986). The court ruled that the source’s

identity would result in “cumulative evidence undermining the credibility” of a defendant. Id. at

22. That decision was based in part, however, on the statement by the defendant that he would not

rely on the identity of a confidential source in his defense as evidence of truth or lack of malice.

Id. As the Court already noted, the exact opposite situation is present here; Mr. Butowsky is

relying on aspects of Ms. Zimmerman’s article as part of his defense.24

          B.     The Court Correctly Held That Plaintiff Has Exhausted All Reasonable Sources
                 Of Information

          The Motion omits a crucial adjective when, in describing what steps Plaintiff must take to

overcome the Newsgathering Privileges, it argues that “Mr. Rich has not shown that he has

exhausted all alternative sources of information.”25 That is not the test. Rather, as the case cited

to in the Motion holds, overcoming the federal newsgathering privilege requires plaintiff to

demonstrate that he exhausted all reasonable alternative sources. Zerilli v. Smith, 656 F.2d 705,

713 (D.C. Cir. 1981) (holding that the newsgathering privilege is overcome “only after the litigant




24
     Memorandum Order, Dkt. 177, at 4.
25
     Motion, Dkt. 181, at 12.


                                                   18
          Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 19 of 24



has shown that he has exhausted every reasonable alternative source of information”) (emphasis

added).26

         The Court already considered this argument and concluded that Plaintiff had “exhausted

all reasonable alternative sources for this information.”27 The Motion does not present any error

in law or fact that contradicted the Court’s conclusion, it simply disagrees with the Court’s

analysis. That is not reason for granting a motion to reconsider.28

VII.     The Court’s Ruling Did Not Unnecessarily Reach Constitutional Issues

         Ms. Zimmerman argues that the Court’s ruling on the Newsgathering Privileges addresses

constitutional issues that this court should avoid, if possible. As an initial matter, Ms. Zimmerman

cited to N.Y. Civ. Rights Law § 79-h as the basis for the New York newsgathering privilege.

Plaintiff is not aware of, and the Motion does not cite to, any case law requiring the avoidance of

matters of state law.




26
  A reasonableness limitation has also been applied to the New York newsgathering privilege.
See In re Grand Jury Subpoenas Served on Nat’l Broad. Co., 178 Misc. 2d 1052, 1057 (N.Y. Sup.
Ct. 1998) (The court held that it could not accept “the movants’ argument that the District Attorney
be required to exhaust every conceivable avenue of investigation before being given resort to the
out-takes” from news broadcasts.).
27
     Memorandum Order, Dkt. 177, at 4 n.2.
28
   The Motion cites to Brown & Williamson Tobacco Corp. v. Wigand for the proposition that the
New York newsgathering privilege could not be overcome where plaintiff argued that the
defendant was “not a reliable alternative source because he [was] inherently dishonest.” No.
101678/96, 1996 WL 350827, at *5 (N.Y. Sup. Ct. 1996). However, as the court noted in that
case, all the plaintiff had offered in support of that statement was unproven allegations of Wigand’s
dishonesty. Id. Here, among other things, Plaintiff cited to an email written by Mr. Butowsky in
which he stated that he had “no credibility.” Protective Order Opposition, Dkt. 138, at 19. Thus,
it is not merely allegations by Plaintiff that Mr. Butowsky has no credibility; it is his own words.


                                                 19
          Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 20 of 24



         With respect to the federal newsgathering privilege, Ms. Zimmerman has the burden of

persuasion for this motion to reconsider.29 This Court did not rule, and Plaintiff has never

suggested, that every aspect of Ms. Zimmerman’s work was exempt from the Newsgathering

Privilege.30 Rather, Plaintiff has specifically identified topics and lines of questioning outside the

scope of the Newsgathering Privileges and/or over which Ms. Zimmerman has waived the

Newsgathering Privileges.31 Ms. Zimmerman, who had the burden of demonstrating the need for

the protective order and the applicability of the Newsgathering Privileges, has still not adequately

shown that the topics and lines of questions are protected by the Newsgathering Privileges and,

thus, she cannot show how they implicate the First Amendment.

         It appears that Ms. Zimmerman’s alternative argument is designed to limit the topics and

lines of questioning Plaintiff can pursue at Ms. Zimmerman’s eventual deposition. That is

inappropriate—the privilege either protects information from disclosure or it does not protect it,

and the law is clear that it is the reporter’s burden to establish the applicability of the privilege in

order to justify limitations on an otherwise valid subpoena.32 Ms. Zimmerman has not identified

a single likely question, or single line of testimony, that would compel the disclosure of




29
  See Allen, 2020 WL 474526, at *4 (moving party has the burden of proving harm would
accompany denial of a Rule 54(b) motion).
30
     Memorandum Order, Dkt. 177, at 5.
31
  See generally Protective Order Opposition, Dkt. 138; Surreply, Dkt. 170. As the Court held,
Plaintiff has also demonstrated that his need for these lines of testimony also overcomes the
Newsgathering Privileges. Memorandum Order, Dkt. 177, at 4.
32
  See Protective Order Opposition, Dkt. 138, at 12-16 (Ms. Zimmerman has the burden of
demonstrating the applicability of the Newsgathering Privileges); Surreply, Dkt. 170, at 1-3 (Ms.
Zimmerman has the burden of establishing the applicability of the Newsgathering Privileges).

                                                  20
        Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 21 of 24



constitutionally protected information. Her failure to do so makes it unnecessary for this Court to

alter or limit its prior holding in any respect.

                                           CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that the Court deny the Motion

for Reconsideration.


DATED: May 6, 2020                                      /s/ Michael J. Gottlieb
                                                        MICHAEL J. GOTTLIEB (D.C. Bar No.
                                                        974960)
                                                        WILLKIE FARR & GALLAGHER LLP
                                                        1875 K Street NW
                                                        Washington, DC 20006
                                                        Tel: (202) 303-1000
                                                        Fax: (202) 303-2000
                                                        mgottlieb@willkie.com

                                                        JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                                        MERYL C. GOVERNSKI (D.C. Bar No.
                                                        1023549)
                                                        BOIES SCHILLER FLEXNER LLP
                                                        1401 New York Ave. NW
                                                        Washington, DC 20005
                                                        Tel: (202) 237-2727
                                                        Fax: (202) 237-6131
                                                        jriley@bsfllp.com
                                                        mgovernski@bsfllp.com

                                                        Attorneys for Plaintiff Aaron Rich




                                                   21
       Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 22 of 24



                              CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on May 6, 2020, the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Malia Zimmerman,

Fox News Network LLC, Defendant Edward Butowsky, and Defendant Matthew Couch. A

courtesy copy of the foregoing document also was emailed to their counsel, Eden Quainton, at

equainton@gmail.com. Mr. Quainton has agreed to convey served and filed documents to

Defendant America First Media through Defendant Couch as necessary.



Dated: May 6, 2020                                    /s/ Michael J. Gottlieb
                                                      MICHAEL J. GOTTLIEB
                                                      WILLKIE FARR & GALLAGHER LLP
                                                      1875 K Street NW
                                                      Washington, DC 20006
                                                      Tel: (202) 303-1000
                                                      Fax: (202) 303-2000
                                                      mgottlieb@willkie.com
                                                      D.C. Bar No. 974960

                                                      Attorney for Plaintiff Aaron Rich




                                             22
          Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 23 of 24



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



AARON RICH
                             Plaintiff,
                                                           Civil Action No. 1:18-cv-00681-RJL
       v.                                                  Hon. Richard J. Leon


EDWARD BUTOWSKY, MATTHEW
COUCH, and AMERICA FIRST
MEDIA,

                             Defendants.


                                    [PROPOSED] ORDER

       UPON CONSIDERATION of Motion of Malia Zimmerman and Fox News Network, LLC

For Reconsideration of Denial of Protective Order and Plaintiff’s Opposition to Malia Zimmerman

and Fox News Network, LLC’s Motion for Reconsideration of Denial of Protective Order, it is

hereby:

       ORDERED that the Motion of Malia Zimmerman and Fox News Network, LLC For

Reconsideration of Denial of Protective Order is Denied.

       SO ORDERED.

       ENTERED this ____ day of ______________, 2020

                                                    ___________________________________
                                                    Hon. Richard J. Leon
                                                    U.S. District Judge




                                              23
         Case 1:18-cv-00681-RJL Document 193 Filed 05/06/20 Page 24 of 24



   NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY

         In accordance with Local Rule 7(k), listed below are the names and addresses of the

attorneys and parties entitled to be notified of the proposed order’s entry:

Michael J. Gottlieb                                   David H. Stern
Willkie Farr Gallagher LLP                            Vincent H. Cohen Jr.
1875 K Street NW                                      Nicolle Lipper Jacoby
Washington, DC 20006                                  Dechert LLP
Tel: (202) 303-1442                                   U.S. Bank Tower
Fax: (202) 303-2000                                   633 West 5th Street, 26th Floor
mgottlieb@willkie.com                                 Los Angeles, CA 90071
                                                      Tel: (213) 808-5720
Joshua P. Riley                                       Fax: (213) 808-5760
Meryl C. Governski
Boies Schiller Flexner LLP                            1900 K Street, NW
1401 New York Ave NW                                  Washington, DC 20006
Washington, DC 20005                                  Tel: (202) 261-3432
Tel: (202) 237-2727                                   Fax: (202) 261-3333
Fax: (202) 237-6131
jriley@bsfllp.com                                     Three Bryant Park
mgovernski@bsfllp.com                                 1095 Avenue of the Americas
                                                      New York, NY 10036
Attorneys for Plaintiff Aaron Rich                    Tel: (212) 698-3820
                                                      Fax: (212) 808-3599
Eden P. Quainton                                      david.stern@dechert.com
Quainton Law, PLLC                                    vincent.cohen@dechert.com
1001 Avenue of the Americas, 11th Floor               nicolle.jacoby@dechert.com
New York, NY 10018
Tel: (212) 813-8389                                   Attorneys for Non-Party Malia
Fax: (212) 813-8390                                   Zimmerman
equainton@gmail.com
                                                      Joseph M. Terry
Attorney for Defendants Edward Butowsky               Stephen J. Fuzesi
and Matthew Couch                                     Katherine A. Petti
                                                      Williams & Connolly LLP
America First Media                                   725 Twelfth Street, NW
2300 West Ash Street                                  Washington, D.C. 20005
Rogers, AR 72758                                      Tel: (202) 434-5000
                                                      Fax: (202) 434-5029
Pro Se                                                jterry@wc.com
                                                      sfuzesi@wc.om
                                                      kpetti@wc.com

                                                      Attorneys for Non-Party Fox News
                                                      Network, LLP

                                                 24
